United States Court of Appeals
                     For the First Circuit


No. 02-1419

                         SHARON PRIMUS,

                      Plaintiff, Appellee,

                               v.

                       RICHARD C. GALGANO,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court, issued on May 21, 2003, is
amended as follows:

     On page six, line six, replace "1991" with "1995".

     On page twenty-one, line nineteen, delete "defense".